                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 COREY GREENE,                                     )
                                                   )
        Plaintiff,                                 )
                                                   )
 v.                                                )   NO. 3:19-cv-00711
                                                   )
 DAVIDSON COUNTY SHERIFF’S                         )
 OFFICE, et al.,                                   )
                                                   )
        Defendants.                                )

                          MEMORANDUM OPINION AND ORDER

       Corey Greene, a pro se Tennessee resident, filed this civil rights action under 42 U.S.C. §

1983 while he was incarcerated at the Davidson County Sheriff’s Office in Nashville, Tennessee.

The Complaint names three Defendants: the Davidson County Sheriff’s Office, Corporal Brian

Eichstaedt, and Case Manager Hindsley. (Doc. No. 1 at 1–3.) Plaintiff also filed an application to

proceed in this Court without prepaying fees and costs (Doc. No. 13) and a motion to amend the

Complaint (Doc. No. 14). The Complaint is before the Court for an initial review.

I.     Application to Proceed as a Pauper

       The Court may authorize a person to file a civil suit without prepaying the filing fee. 28

U.S.C. § 1915(a). It appears from Plaintiff’s application to proceed as a pauper that he cannot pay

the full filing fee in advance. Accordingly, Plaintiff’s application (Doc. No. 13) is GRANTED.

II.    Motion to Amend

       A party may amend its pleading once as a matter of course within 21 days after the pleading

is served or within 21 days after service of a responsive pleading. Fed. R. Civ. P. 15(a)(1). At this

early stage of the proceedings, neither event has occurred. Plaintiff’s motion to amend the
Complaint (Doc. No. 14) is therefore GRANTED, and the Court will consider the original

Complaint and amendment collectively for the purpose of conducting this review.

III.    Initial Review

        The Court must dismiss any action filed in forma pauperis if it is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief against a defendant

who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B). The Court must also construe a pro

se complaint liberally, Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429

U.S. 97, 106 (1976)), and accept the factual allegations as true unless they are entirely without

credibility. Thomas v. Eby, 481 F.3d 434, 437 (6th Cir. 2007) (citing Denton v. Hernandez, 504

U.S. 25, 33 (1992)).

        A.      Factual Allegations

        Plaintiff alleges that, on July 2, 2018, Davidson County Sheriff’s Office (“DCSO”) staff

“used excessive force against [him] repeatedly for no reason.” (Doc. No. 1 at 6.) On July 4, 2019,1

Plaintiff alleges, Corporal Eichstaedt and Corporal Lane refused to give him a food tray. (Id.)

Plaintiff also alleges that on four days—April 16, April 25, July 9, and July 29, 20192—he asked

Case Manager Hindsley for religious and legal materials, and Hindsley either denied Plaintiff’s

requests or ignored him. (Id.) And in April, May, June, and July 2019, Plaintiff allegedly

experienced discrimination based on his religion and race. (Id.)

        Plaintiff also alleges that he “was maced and forced to a Mental Health and they have been

trying to force medications upon [him].” (Id.) He alleges that he has been “harassed about signing


1
         Plaintiff does not specify the year this alleged incident took place. Based on Plaintiff’s other
allegation that he experienced discrimination in April, May, June, and July 2019 (Doc. No. 1 at 6), however,
the Court assumes that the alleged food-tray incident occurred in 2019 as well.
2
       Plaintiff again fails to specify the year in which these alleged incidents occurred, but the Court
assumes that the year was 2019 for the reasons stated in the first footnote.

                                                     2
Power of Attorney as well as other paperwork with [his] SSI number on [it].” (Id.) If Plaintiff

declined, he alleges, he was “locked in [his] cell for days or withheld food or spit and hairs in [his]

trays.” (Id.) Plaintiff also alleges that his “cell doors [were] open[ed] and [he was] interrupted

while praying.” (Id.)

       Plaintiff submitted the motion to amend after his release from incarceration. In it, Plaintiff

alleges that he is “being forced into homelessness and without [a] job unless Mental Health and

Disability is chosen on [his] behalf.” (Doc. No. 14 at 1.) He also alleges that this lawsuit is

“isolat[ing him] from family and friends” by “forc[ing him] to seek help only from government

officials.” (Id.) As relief, Plaintiff request monetary damages (id.; Doc. No. 1 at 7) and the

Defendants’ resignation (Doc. No. 1 at 7).

       B.      Standard of Review

       To determine whether a complaint “fails to state a claim on which relief may be granted”

under 28 U.S.C. § 1915(e)(2)(B), the Court applies the same standard as under Rule 12(b)(6) of

the Federal Rules of Civil Procedure. Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). The

Court therefore accepts “all well-pleaded allegations in the complaint as true, [and] ‘consider[s]

the factual allegations in [the] complaint to determine if they plausibly suggest an entitlement to

relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S.

662, 681 (2009)). An assumption of truth does not extend to allegations that consist of legal

conclusions or “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at

678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)). Additionally, a pro se

pleading must be liberally construed and “held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson, 551 U.S. at 94 (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).




                                                  3
       C.      Discussion

       “There are two elements to a [Section] 1983 claim. First, a plaintiff must allege that a

defendant acted under color of state law. Second, a plaintiff must allege that the defendant’s

conduct deprived the plaintiff of rights secured under federal law.” Handy-Clay v. City of

Memphis, Tenn., 695 F.3d 531, 539 (6th Cir. 2012) (citing Fritz v. Charter Twp. of Comstock, 592

F.3d 718, 722 (6th Cir. 2010)). Here, this action will be dismissed because Plaintiff fails to state a

claim against all three Defendants.

               1.      Davidson County Sheriff’s Office

       First, Plaintiff fails to state a claim against the Davidson County Sheriff’s Office (“DCSO”)

because it is a jail facility, “not a ‘person’ or legal entity subject to suit under 42 U.S.C. § 1983.”

McIntosh v. Camp Brighton, No. 14–CV–11327, 2014 WL 1584173, at *2 (E.D. Mich. Apr. 21,

2014) (collecting cases). While the Court may construe Plaintiff’s reference to DCSO as an attempt

to impose liability on Davidson County itself, doing so would be futile in this case. To state a claim

against Davidson County, Plaintiff must allege that he “suffered a constitutional violation” and

that the County’s “policy or custom directly caused the violation.” Hadrick v. City of Detroit,

Mich., 876 F.3d 238, 243 (6th Cir. 2017) (citing Monell v. New York City Dep’t of Soc. Servs.,

436 U.S. 658, 690–92 (1978)). Here, Plaintiff does not allege that any of the misconduct he

experienced was due to a policy or custom of Davidson County. Plaintiff, therefore, fails to state

a claim against Davidson County, and DCSO will be dismissed as a party.

               2.      Case Manager Hindsley

       Second, as to Case Manager Hindsley, Plaintiff checked a box on the Complaint form that

he brings this action against Hindsley in Hindsley’s official capacity only. (Doc. No. 1 at 3.)

Hindsley is alleged to be an employee of the Davidson County Sheriff’s Office. Because



                                                  4
“individuals sued in their official capacities stand in the shoes of the entity they represent,” Alkire

v. Irving, 330 F.3d 802, 810 (6th Cir. 2003) (citing Kentucky v. Graham, 473 U.S. 159, 165

(1985)), Plaintiff’s claims against Hindsley are essentially claims against Davidson County. And

as explained above, Plaintiff fails to state to a claim against the County. Plaintiff’s official capacity

claim against Hindsley is subject to dismissal for this same reason.

          Even if the Court were to consider any individual capacity claim against Hindsley,

moreover, Plaintiff would still fail to state a claim. Plaintiff alleges that Hindsley denied or ignored

his requests for religious and legal materials on four occasions in April and July 2019. The First

Amendment protects prisoners’ “right to the free exercise of their religion,” Hayes v. Tennessee,

424 F. App’x 546, 549 (6th Cir. 2011) (citing Walker v. Mintzes, 771 F.3d 920, 929 (6th Cir.

1985)), and their “right of access to the courts.” Whiteside v. Parrish, 387 F. App’x 608, 613 (6th

Cir. 2010) (citing Bounds v. Smith, 430 U.S. 817, 821 (1977)). But Plaintiff does not provide any

factual allegations to explain, for instance, what religious belief or practice Hindsley interfered

with, what materials Plaintiff requested, or what legal proceeding was affected by Hindsley’s

actions. See Maye v. Klee, 915 F.3d 1076, 1083 (6th Cir. 2019) (quoting Kent v. Johnson, 821

F.2d 1220, 1224 (6th Cir. 1987)) (“In any free exercise claim, the first question is whether ‘the

belief or practice asserted is religious in the [plaintiff’s] own scheme of things’ and is ‘sincerely

held.’”); Brown v. Matauszak, 415 F. App’x 608, 612 (6th Cir. 2011) (explaining that “a claim for

denial of access to the court” requires a plaintiff to allege “law and facts sufficient to establish both

the interference with his access to the courts, and the non-frivolous nature of the claim that was

lost”). Without sufficient supporting facts, Plaintiff’s assertion that Hindsley violated his

constitutional rights is conclusory. Thus, Plaintiff has no basis to proceed against Hindsley in this

action.



                                                   5
               3.      Corporal Eichstaedt

       Third, Plaintiff brings this action against Corporal Eichstaedt in his individual capacity,

and alleges that Eichstaedt, along with another DCSO employee, refused to give him a food tray

on one occasion. The Eighth Amendment imposes a duty on prison officials to “ensure that inmates

receive adequate food,” Farmer v. Brennan, 511 U.S. 825, 832–33 (1994), but “[n]ot every

unpleasant experience a prisoner might endure while incarcerated constitutes cruel and unusual

punishment within the meaning of the Eighth Amendment.” Richmond v. Settles, 450 F. App’x

448, 455 (6th Cir. 2011) (quoting Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987)). The objective

component of this Eighth Amendment claim “requires the plaintiff to demonstrate that he has been

subjected to specific deprivations that are so serious that they deny him ‘the minimal civilized

measure of life’s necessities.’” Id. (quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981)). And

here, Plaintiff alleges that Eichstaedt deprived him of only one meal, and Plaintiff does not allege

that his health suffered in any way as a result of this deprivation. “[T]he withholding of meals,

while it may result in some discomfort to the prisoner, does not result in a health risk to the prisoner

sufficient to qualify as a ‘wanton infliction of pain’ where the prisoner continues to receive

adequate nutrition.” Id. at 456 (citing Cunningham v. Jones, 667 F.2d 565, 566 (6th Cir. 1982))

(finding that the “deprivation of seven meals” over “six days on Behavioral Management does not

rise to the level of an Eighth Amendment violation”). Plaintiff, accordingly, fails to state a claim

against Defendant Eichstaedt.

               4.      Remaining Allegations

       Plaintiff’s remaining allegations are also insufficient to state a claim. Some of these

allegations are conclusory assertions without meaningful factual support—including that DCSO

staff used excessive force against Plaintiff “repeatedly for no reason” on July 2, 2018, and that



                                                   6
Plaintiff experienced unspecified religious and racial discrimination in April, May, June, and July

2019. Even under the liberal standards for evaluating pro se complaints, that is not enough to

proceed past the initial screening stage. See Gilmore v. Corr. Corp. of. Am., 92 F. App’x 188, 190

(6th Cir. 2004) (citing Scheid v. Fanny Farmer Candy Shops, Inc., 859 F.2d 434, 436 (6th Cir.

1988)) (“A complaint must contain allegations respecting all the elements to sustain a recovery

under some viable legal theory.”).

       Other allegations go beyond mere assertions of legal liability, but still do not include

enough factual support to state a claim for relief. That is, Plaintiff alleges that he “was maced,”

that someone “tr[ied] to force medications upon [him],” that he was harassed about signing

paperwork, that he was “locked in [his] cell for days or withheld food or spit and hairs in [his]

trays,” and that he was interrupted while praying. But Plaintiff does not explain when these alleged

incidents occurred, what the context of these incidents was, or how any specific Defendant was

involved the incidents. And “[m]erely listing names in the caption of the complaint and alleging

constitutional violations in the body of the complaint is not enough to sustain recovery under

[Section] 1983.” Id. (citing Flagg Bros. v. Brooks, 436 U.S. 149, 155–57 (1978)) (affirming

dismissal of prisoner’s complaint on initial review where the plaintiff “did not allege how any

[particular defendants] were involved in the violation of his rights”).

       Finally, Plaintiff’s post-incarceration amendment does not alter the Court’s conclusion that

Plaintiff fails to state a claim. There, Plaintiff simply describes the difficult circumstances he has

faced after his release. These circumstances, while unfortunate, do not transform Plaintiff’s

previous allegations into viable claims.




                                                  7
IV.    Conclusion

       For the reasons explained above, this action is DISMISSED for failure to state a claim

upon which relief can be granted. 28 U.S.C. § 1915(e)(2)(B). The Court also CERTIFIES that an

appeal in this matter would not be taken in good faith, so Plaintiff will not be granted leave to

proceed as a pauper on any appeal. 28 U.S.C. § 1915(a)(3).

       This dismissal is without prejudice to Plaintiff’s ability to file an amended complaint if he

can allege sufficient facts to state a claim in light of the standards explained above. See LaFountain

v. Harry, 716 F.3d 944, 951 (6th Cir. 2013) (“[U]nder Rule 15(a) a district court can allow a

plaintiff to amend his complaint even when the complaint is subject to dismissal under the

PLRA.”); Brown, 415 F. App’x at 614 (internal quotation marks and citation omitted) (“[I]f it is

at all possible that the party against whom the dismissal is directed can correct the defect in the

pleading or state a claim for relief, the court should dismiss with leave to amend.”).

       IT IS SO ORDERED.


                                               ____________________________________
                                               WAVERLY D. CRENSHAW, JR.
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  8
